Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 19, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00675-CV



        IN RE PARADISE SETTLEMENT SERVICES, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                        County Civil Court at Law No. 2
                            Harris County, Texas
                        Trial Court Cause No. 1082224

                        MEMORANDUM OPINION

      On August 30, 2019, relator Paradise Settlement Services, LLC filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.22; see also Tex.
R. App. P. 52. In the petition, relator asks this court to compel the Honorable Jim
F. Kovach, presiding judge of County Civil Court at Law No. 2 of Harris County, to
set aside his July 31, 2019 supplemental order compelling compliance with several
previous orders and his July 31, 2019 supplemental turnover order.
      It is relator’s burden to provide a sufficient record establishing relator’s
entitlement to relief. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding). Relator has failed to do so. Relator has not provided all documents
material to its claim for relief. See Tex. R. App. 52.3(k)(1); 52.7(a)(1). Relator also
has not provided this court with a copy of the reporter’s record from the July 2, 2019
hearing even though the July 31, 2019 supplemental order compelling compliance
makes reference to unopposed testimony obtained during that hearing. See Tex. R.
App. P. 52.7(a)(2) (providing that relator must file a properly authenticated transcript
of any relevant testimony from any underlying proceeding).

      Relator has not established that it is entitled to mandamus relief. Accordingly,
we must deny relator’s petition for writ of mandamus.


                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.




                                           2